PER CURIAM.
Upon defendant’s writ application, we granted certiorari in this case. Barabay Prop. Holding Corp. v. Boh Brothers Constr. Co., 08-1185 (La.10/10/08), 993 So.2d 1270. After hearing oral arguments and reviewing the issues raised by this matter, we conclude that the writ of certio-rari was improvidently granted. Accordingly, we recall our order of October 10, 2008, and we deny defendant’s application.
*173WEIMER, J. dissents from the recall of the writ.
KNOLL and VICTORY, JJ., dissent from recalling the writ.